Case: 20-2304   Document: 33     Page: 1   Filed: 05/05/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 CYRIL D. ORAM, JR.,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                  2020-2304, 2020-2305
                 ______________________

    Petitions for review of the Merit Systems Protection
 Board in Nos. AT-1221-20-0566-W-1, AT-0752-20-468-I-1.
                  ______________________

                  Decided: May 5, 2021
                 ______________________

    CYRIL D. ORAM, JR., Bellingham, WA, pro se.

     DEANNA SCHABACKER, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                  ______________________

     Before REYNA, SCHALL, and STOLL, Circuit Judges.
 PER CURIAM.
Case: 20-2304    Document: 33     Page: 2    Filed: 05/05/2021




 2                                             ORAM   v. MSPB



     Cyril D. Oram appealed his separation from federal
 employment alleging that it was an involuntary resigna-
 tion and amounted to reprisal for his protected whistle-
 blowing activity. The Merit Systems Protection Board
 dismissed Mr. Oram’s appeal for lack of jurisdiction. Mr.
 Oram now petitions for review before this court. For the
 reasons below, we affirm the Board’s decision.
                        BACKGROUND
       Mr. Oram was initially employed in Japan by the De-
 partment of the Navy (“Navy”) as a GS-12 Information
 Technology Specialist (“ITS”), effective May 1, 2017. Oram
 v. Dep’t of Commerce, M.S.P.B. No. AT-0752-20-0468-I-1,
 2020 WL 4048443 (Initial Decision, July 15, 2020); S.A.
 2. 1,2 On October 29, 2017, Mr. Oram transferred to the De-
 partment of the Army (“Army”), in the same position, as a
 GS-11 subject to a two-year probationary period. S.A. 2.
 Mr. Oram was subsequently terminated during his proba-
 tionary period effective July 27, 2018. Id.
     Just prior to the effective date of his termination, Mr.
 Oram filed a complaint with the Office of Special Counsel
 (“OSC”) complaining that his termination resulted from
 certain whistleblowing activities. Id. In August 2018, pur-
 suant to a settlement agreement, Mr. Oram’s removal ac-
 tion was expunged and his transportation costs to the
 United States, up to the statutory limit, were covered. Id.
 Mr. Oram agreed to exercise his return rights to his previ-
 ous GS-12 position with the Navy in Norfolk, VA. Id.




     1  The Initial Decision became final on August 19,
 2020 because the parties did not petition for administrative
 review. S.A. 16.
     2  Citations to “S.A. __” refer to pages of the supple-
 mental appendix appended to respondent’s responsive
 brief.
Case: 20-2304     Document: 33    Page: 3   Filed: 05/05/2021




 ORAM   v. MSPB                                           3



 However, Mr. Oram never returned to his position with the
 Navy. Id.
      Instead, on August 9, 2018, the Census Bureau of the
 U.S. Department of Commerce (“Census Bureau”) made an
 offer to Mr. Oram of a GS-12 ITS position in the Atlanta
 Regional Census Center, which Mr. Oram accepted. Mr.
 Oram was first scheduled to start on the pay period begin-
 ning in early September, but his start date was delayed un-
 til September 30, 2018, due to a funding issue. S.A. 43–47.
 Because the Census Bureau needed additional time to com-
 plete Mr. Oram’s background check, his start date became
 November 13, 2018. S.A. 3.
     On November 12, 2018, Mr. Oram informed the Census
 Bureau that he would need to “withdraw from considera-
 tion” unless he could take Family and Medical Leave Act
 (“FMLA”) leave at the start of his appointment (November
 13, 2018) due to a medical emergency in the family. Id.
 The Census Bureau notified Mr. Oram that his FMLA re-
 quest was denied because he was not an employee. Id.;
 S.A. 60. The Census Bureau also accepted his withdrawal
 from consideration. S.A. 60. Subsequently, on January 15,
 2019, the Census Bureau sent a letter to Mr. Oram indicat-
 ing that Mr. Oram had himself declined further considera-
 tion under the previous job offer for the Atlanta ITS
 position. S.A. 3; S.A. 58. 3
     On April 24, 2020, Mr. Oram filed an appeal alleging
 that the Census Bureau forced him to resign by denying his
 request for FMLA leave. S.A. 3. In a subsequent pleading,
 Mr. Oram stated that he intended his appeal to be con-
 strued as an individual right of action (“IRA”) appeal,



    3    Mr. Oram alleged before the Board that the Janu-
 ary 15, 2019 letter from the Census Bureau resulted in a
 retroactive and constructive resignation, effective some
 date prior to January 15, 2019. S.A. 10.
Case: 20-2304     Document: 33      Page: 4    Filed: 05/05/2021




 4                                                ORAM   v. MSPB



 noting that OSC had terminated its investigation into a
 complaint he filed in July 2018, just prior to his initial ter-
 mination with the Army, and that he filed his involuntary
 resignation appeal at the Board within sixty days of receiv-
 ing the OSC’s April 9, 2020 closure letter. S.A. 83.
     On July 15, 2020, the Merit Systems Protection Board
 (“Board”) determined that Mr. Oram did not have statutory
 appeal rights because he was not an “employee” under
 5 U.S.C § 7511(a)(1) and had no regulatory appeal rights
 under 5 C.F.R. §§ 315.804–06. S.A. 5–11. Thus, the Board
 concluded that it could not decide whether Mr. Oram’s al-
 leged resignation was involuntary. In addition, the Board
 found that Mr. Oram did not establish jurisdiction over his
 whistleblower claim because Mr. Oram did not make any
 protected disclosures alleging violation of law, rule, or reg-
 ulation prior to the date on which the Census Bureau de-
 nied his FMLA request. S.A. 14–15. The Board also made
 an alternative finding that even if Mr. Oram’s alleged whis-
 tleblowing disclosure amounted to protected disclosure,
 Mr. Oram did not show that he raised and exhausted it
 with the OSC. S.A. 15. Accordingly, the Board dismissed
 Mr. Oram’s appeal.
     Mr. Oram now petitions for review of the Board’s deci-
 sion. We have jurisdiction under 5 U.S.C. § 7703(b)(1)(A)
 and 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
                                I
      We must affirm the Board’s decision unless we find it
 to be (1) arbitrary, capricious, an abuse of discretion, or
 otherwise not in accordance with law; (2) obtained without
 procedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.
 5 U.S.C. § 7703(c). We decide de novo whether the Board
 has jurisdiction, while accepting the Board’s findings of
Case: 20-2304      Document: 33     Page: 5    Filed: 05/05/2021




 ORAM    v. MSPB                                              5



 fact if they are supported by substantial evidence. Parrott
 v. M.S.P.B., 519 F.3d 1328, 1334 (Fed. Cir. 2008).
                               A
      The Board has limited jurisdiction under 5 U.S.C.
 § 7701. An involuntary resignation constitutes a construc-
 tive removal that is appealable to the Board. Mintzmyer v.
 Dep’t of the Interior, 84 F.3d 419, 423 (Fed. Cir. 1996). But,
 while removal from employment in the service is appeala-
 ble, it is generally appealable only if an individual qualifies
 as an “employee” under 5 U.S.C. § 7511(a)(1) at the time of
 removal. McCormick v. Dep’t of the Air Force, 307 F.3d
 1339, 1341 (Fed. Cir. 2002).
     Under § 7511(a)(1) subsection (A), an individual in the
 competitive service is an “employee” if he is “not serving a
 probationary or trial period under an initial appointment”
 or “has completed 1 year of current continuous service.”
 “Current continuous service” refers to a period of employ-
 ment immediately preceding an adverse action without a
 break in federal civilian employment of a workday.
 5 C.F.R. § 752.402.
     Under § 7511(a)(1) subsection (B), an individual in the
 excepted service is an “employee” if the individual is “pref-
 erence eligible” 4 and “has completed 1 year of current con-
 tinuous service in the same or similar positions . . . in an
 Executive agency . . . .” 5



     4    “Preference eligible” is defined in 5 U.S.C.
 § 2108(3) to include veterans who are disabled or who
 served on active duty during certain specified time periods
 or in military campaigns.
     5    Since it is undisputed that Mr. Oram was prefer-
 ence eligible, § 7511(a)(1)(C), which is directed toward “in-
 dividuals in the excepted service (other than a preference
 eligible),” has no bearing on this appeal.
Case: 20-2304    Document: 33     Page: 6    Filed: 05/05/2021




 6                                             ORAM   v. MSPB



     Furthermore, a regulatory right of appeal set forth in
 5 C.F.R. § 315.806 has been provided for probationary em-
 ployees in the competitive service that have been (1) termi-
 nated for post-appointment reasons who make a non-
 frivolous allegation that the agency’s action was based on
 partisan political reasons or marital status discrimination,
 or (2) terminated for pre-appointment reasons who make a
 non-frivolous allegation that the agency did not follow reg-
 ulatory procedures. See 5 C.F.R. §§ 315.804–06.
     Mr. Oram argues that the Board failed to consider that
 he had a history of service and was technically an employee
 because he was merely transferring between federal agen-
 cies. Petitioner’s Inf. Br. 2; see also S.A. 93–99. Mr. Oram
 also argues that he showed up for duty on September 30,
 2018, which was his original start date, but was told he
 could not start because his background check was not yet
 complete. Petitioner’s Inf. Br. 8. Mr. Oram further con-
 tends that the background check, which further delayed
 him, was unauthorized because he had an existing active
 clearance and executive agencies are mandated to provide
 reciprocity across agencies. Id.; see also S.A. 93–99. Be-
 cause we do not have jurisdiction over this appeal, we are
 not able to resolve the arguments Mr. Oram makes.
     The Board concluded that Mr. Oram did not have stat-
 utory appeal rights because he was not an “employee” un-
 der 5 U.S.C § 7511(a)(1). Specifically, Mr. Oram was not a
 competitive service “employee” with adverse action appeal
 rights under § 7511(a)(1)(A) because he was serving a two-
 year probationary period with an agency under the Depart-
 ment of Defense when he resigned from Federal civilian
 employment before January 15, 2019. S.A. 8–11. In addi-
 tion, the Board found Mr. Oram was not an “employee” un-
 der section § 7511(a)(1)(B), which applies to preference
 eligible employees in the excepted service, because Mr.
 Oram never entered on duty to the excepted service ITS
 position with the Census Bureau. S.A. 6–8. Last, the
 Board found that Mr. Oram had no regulatory right of
Case: 20-2304     Document: 33     Page: 7    Filed: 05/05/2021




 ORAM   v. MSPB                                             7



 appeal under 5 C.F.R. §§ 315.804–06, which grants limited
 appeal rights to probationary employees terminated from
 the competitive service. S.A. 11. We agree.
     Mr. Oram was at no time employed by the Census Bu-
 reau. While it is true that the Census Bureau made an
 offer of employment to Mr. Oram, and that his start date
 was originally on September 30, 2018, his start date was
 delayed to allow for completion of a background check. A
 hiring agency is permitted to conduct background checks
 even for temporary employees “as it deems appropriate to
 ensure the suitability of the person.” 5 C.F.R. § 731.104(c);
 see also S.A. 6 n.5. He was made a final offer on November
 1, 2018, to start that month, but effectively declined to ac-
 cept the offer unless his request for FMLA leave was
 granted. S.A. 6–7. The Census Bureau confirmed on No-
 vember 13, 2018, and January 15, 2019, that Mr. Oram was
 withdrawing from consideration. There is no evidence of
 record indicating that Mr. Oram was ever formally ap-
 pointed to the Census Bureau. Accordingly, we affirm the
 Board’s finding that Mr. Oram was not an “employee” un-
 der section § 7511(a)(1)(B).
     Further, because Mr. Oram was never formally ap-
 pointed to the Census Bureau, he would have been still em-
 ployed by the Army until he resigned. However, because
 he was an individual serving a two-year probationary pe-
 riod in the Army, he was not a competitive service “em-
 ployee” with adverse action appeal rights under
 § 7511(a)(1)(A). Accordingly, we conclude that Mr. Oram
 was not an employee as contemplated by § 7511(a)(1) and,
 therefore, the Board did not have jurisdiction over Mr.
 Oram’s involuntary resignation appeal.
     Mr. Oram further failed to non-frivolously allege con-
 structive termination for purposes of 5 C.F.R.
 §§ 315.804–06, for reasons similar to those set forth above.
 Namely, Mr. Oram was never employed by the Census Bu-
 reau and thus the it could not have terminated his
Case: 20-2304     Document: 33      Page: 8     Filed: 05/05/2021




 8                                                 ORAM   v. MSPB



 employment. Rather, Mr. Oram was offered a position but
 then withdrew from consideration. Therefore, the Board
 also lacked jurisdiction over Mr. Oram’s involuntary resig-
 nation appeal under the aforementioned regulatory provi-
 sions.
                                B
     Under the Whistleblower Protection Act, as amended
 by the Whistleblower Protection Enhancement Act, the
 Board has jurisdiction over an IRA appeal if the appellant
 has exhausted his administrative remedies before the OSC
 and makes non-frivolous allegations of the following: (1) he
 made a disclosure described under 5 U.S.C. § 2302(b)(8) or
 engaged in protected activity described under 5 U.S.C.
 § 2302(b)(9)(A)(i), (B), (C), or (D); and (2) the protected dis-
 closure or activity was a contributing factor in the agency’s
 decision to take or fail to take a personnel action as defined
 by 5 U.S.C. § 2302(a). See Yunus v. Dep’t of Veterans Af-
 fairs, 242 F.3d 1367, 1371 (Fed. Cir. 2001); Salerno v. Dep’t
 of Interior, 123 M.S.P.R. 230, 233 (M.S.P.B. Feb. 22, 2016);
 see also 5 U.S.C. §§ 1221(e)(1), 2302(b)(8), 2302(b)(9).
     With respect to his whistleblowing claim, Mr. Oram ar-
 gues that his appeal should have been construed as an IRA
 because he filed a complaint with the OSC and the OSC
 had terminated its investigation on April 9, 2020. S.A. 83;
 see also S.A. 42–48. Thus, he argues, he timely filed his
 involuntary resignation appeal within the sixty-day filing
 limit after receiving OSC’s closure letter. Id.
     A review of an appellant’s allegations is limited to the
 precise grounds of his charge, sufficiently pled to the OSC,
 and cannot be extended to recharacterizations of his
 charges, or additional allegations. 5 U.S.C. § 1214(a)(3);
 see Ward v. M.S.P.B, 981 F.2d 521, 526 (Fed. Cir. 1992).
 An appellant bears the burden of proving he exhausted his
 administrative remedies with the OSC by preponderant ev-
 idence. 5 C.F.R. § 1201.57(c)(1). The Board issued an IRA
 jurisdictional order requesting that Mr. Oram provide a
Case: 20-2304     Document: 33     Page: 9   Filed: 05/05/2021




 ORAM   v. MSPB                                            9



 copy of his OSC complaint. S.A. 4. Mr. Oram failed to pro-
 vide a copy of the complaint and instead provided only the
 closure letter dated April 9, 2020. Id. Based on the con-
 tents of the letter, the Board concluded that the only per-
 sonnel action the appellant raised with OSC involved the
 Census Bureau’s decision not to grant Mr. Oram’s request
 for FMLA leave because he was not an employee. We
 agree.
      Mr. Oram failed to provide any evidence of the precise
 alleged protected disclosures that he raised before the
 OSC, despite the Board’s explicit jurisdictional order re-
 questing the same. Accordingly, we find that Mr. Oram
 failed to demonstrate OSC exhaustion and, therefore, the
 Board did not have jurisdiction over his IRA appeal.
                        CONCLUSION
     We have considered Mr. Oram’s other arguments but
 find them unpersuasive. Accordingly, we affirm the
 Board’s decision dismissing his appeal for lack of jurisdic-
 tion.
                        AFFIRMED
                           COSTS
 No costs.